PER CURIAM.
This is an appeal by the defendants below from a final decree granting plaintiff’s prayer for reformation of a deed and mortgage. Plaintiff had sold to defendants approximately one and a half acres of a tract. *91of approximately two and a half acres. On the part retained by the seller was a 35-foot strip which was zoned as a setback area and destined for future use as a public right-of-way. The plaintiff’s contention in her complaint was that by mutual mistake the deed and mortgage had failed to leave her an acre as intended in addition to the setback area. Appellants argued (1) that the evidence was insufficient and did not meet the standard of proof required for reformation; (2) that the plaintiff suffered no injury because the setback strip had not been dedicated for highway purposes; and objected to the failure of the decree to provide compensation to defendants for the extra 35 feet which it required them to convey to plaintiff. On consideration of the record and briefs we conclude those contentions of the appellant are without merit. Plaintiff’s testimony regarding the intention and agreement of the parties is afforded some corroboration by the wording of the sale contract. While the chancellor did not expressly state that plaintiff’s allegations were sustained by clear and convincing proof, the decree contains nothing to indicate the chancellor was not aware of the high standard of proof required, and in our opinion the evidence sufficiently supports the findings of the chancellor. For that reason, and giving the decree the presumption of correctness to which it is entitled, we hold that error is not demonstrated.
Affirmed.